Citation Nr: 1816607	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 911 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2017, the Veteran testified before the undersigned Veteran's Law Judge, at a travel board hearing.  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's claims of service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus was denied in an August 2009 rating decision; the decision became final as a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.

2. The evidence added to the record since the March 2011 RO decision relates to unestablished facts necessary to substantiate the claim of service connection for GERD with Barrett's esophagus.

3. GERD with Barrett's esophagus has worsened beyond its natural progression by medication used to treat his service-connected back disorders. 


CONCLUSION OF LAW

1. The August 2009 rating decision that denied the Veteran's claims of service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. As the evidence received subsequent to the August 2009 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3. The criteria for service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, the duty to notify was satisfied by a way of a letter sent June 2009. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

New and Material Evidence

The Veteran is seeking to reopen the claim of service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus. 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After a careful review of the evidence of record, the Board finds that the claim for gastroesophageal reflux disease (GERD) with Barrett's esophagus should be reopened.  Specifically, new evidence includes a July 2014 VA examination in which the examiner opines that the Veteran's GERD was as least as likely as not aggravated beyond its natural progression by his service connected back disorders, including degenerative disc disease and lumbar strain.  Additionally, the Veteran's May 2014 medical records show that his treating physician re-prescribed omeprazole to treat his GERD symptoms, which is the medicine the Veteran has asserted has worsened his GERD. 

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claim for a left knee condition is reopened. 

Service Connection

The Veteran contends that he is entitled to service connection for GERD, as he believes that the disability is secondary to his service-connected back disorders.  He alleges that his GERD has resulted from or has been aggravated by his prolonged use of non-steroidal anti-inflammatory drugs (NSAIDs) that were prescribed for his service-connected back disorders.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Based on the evidence of record, the Board finds that the Veteran's claim for service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus is warranted.

The Veteran's service treatment records do not reflect any complaints, findings, or diagnosis of GERD or any esophageal symptoms or diseases.  However, the records show that the Veteran was treated with Motrin after suffering injuries of a motor vehicle accident (MVA) in July 1994. 

Following service, the Veteran's treatment records show that he was treated with Naproxen until 2008 when it was discontinued due to worsening of his GI symptoms.  He was seen by a gastroenterologist in April 2009 and an esophagogastroduodenoscopy (EGD) was performed, which showed Barrett's esophagus. As a result, his NSAIDs were stopped. 

On a VA examination in July 2014, the Veteran reported that his GERD with Barrett's esophagus was the result of his medication prescribed for his service connected back disorders.  The examiner opined that it was less likely than not that the Veteran's GERD was a result of his service connected back disorders because while NSAID's are known to aggravate GI conditions such as GERD and Barrett's esophagus, they are not known to directly cause GERD or Barrett's esophagus.  However, the examiner noted that Naproxen and Motrin are known to cause gastrointestinal irritation, inflammation, ulceration, bleeding, and perforation.  The examiner concluded that since the Veteran was on NSAID's for many years for his service-connected back disorders and NSAID's are known to cause GI side effects, and the Veteran had worsening of his symptoms while on NSAID's, it is at least as likely as not that his GERD and Barrett's esophagus were aggravated beyond its natural progression.

In this case, the record clearly establishes a diagnosis of GERD with Barrett's esophagus and that the Veteran was prescribed non-steroidal anti-inflammatory drugs (NSAIDs) for his service-connected back disorders.  Additionally, while the VA examiner could not establish a baseline of severity, he opined that Veteran's use of NSAID's did result in aggravation of his GERD beyond its natural progression.

The Board finds that the weight of the evidence supports granting secondary service connection for GERD with Barrett's esophagus based on aggravation. 


ORDER

New and material evidence having been presented, the Veteran's application to reopen previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus is granted, and the claim is reopened.

Service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus, as secondary to service -connected disability is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


